     Case 2:21-cv-00035-KJM-JDP Document 21 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT LEE SIMMS,                                  Case No. 2:21-cv-00035-KJM-JDP (HC)
12                       Petitioner,                     ORDER THAT THE CLERK OF COURT
                                                         NAME WARDEN JEFF LYNCH AS
13              v.                                       RESPONDENT IN THIS ACTION
14    JEFF LYNCH,                                        FINDINGS AND RECOMMENDATIONS
                                                         THAT RESPONDENT’S MOTION TO
15                       Respondent.1                    DISMISS BE GRANTED AND THIS
                                                         ACTION PROCEED ON PETITIONER’S
16                                                       SINGLE EXHAUSTED CLAIM
17                                                       ECF No. 12
18

19          Petitioner, seeking habeas relief under 28 U.S.C. § 2254, raises four claims. ECF No. 6.

20   He argues that: (1) the trial court’s admission of DNA evidence violated his due process rights;

21   (2) he was arrested unlawfully; (3) the trial court suppressed exonerative DNA evidence; and

22   (4) the prosecutor committed misconduct by bringing charges against an individual known to be

23   innocent. Id. at 4-5. Respondent has filed a motion to dismiss arguing that only the first of the

24   four claims has been exhausted. ECF No. 12 at 3. Petitioner has not offered any meaningful

25   opposition to respondent’s motion. His lone argument is that it was his appellate counsel, not

26
27          1
               This action was originally brought against “unknown.” In his motion to dismiss, Lynch
     states that he is the warden of the prison where plaintiff is incarcerated and, thus, the appropriate
28   respondent.
                                                        1
     Case 2:21-cv-00035-KJM-JDP Document 21 Filed 09/03/21 Page 2 of 2


 1   him, who decided which claims would be raised on direct appeal and, thus, exhausted. ECF No.

 2   15 at 2. This reasoning does not save his unexhausted claims. Petitioner could have, as

 3   respondent points out in his reply, raised the unexhausted claims in a separate state habeas

 4   petition. ECF No. 16 at 2. Petitioner states that he does not oppose the deletion of his

 5   unexhausted claims “if the court cannot allow them to go forward.” Id.

 6            It is ORDERED that the Clerk of Court shall add Jeff Lynch as respondent to this action.

 7            Further, it is RECOMMENDED that respondent’s motion to dismiss, ECF No. 12, be

 8   granted and only petitioner’s first claim—that the trial court erred when it admitted adverse DNA

 9   evidence—be permitted to proceed. His other three claims should be dismissed as unexhausted.

10            These findings and recommendations are submitted to the U.S. District Court Judge

11   presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

12   Practice for the United States District Court, Eastern District of California. Within fourteen days

13   of service of the findings and recommendations, petitioner may file written objections to the

14   findings and recommendations with the court and serve a copy on all parties. That document

15   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

16   District Judge will then review the findings and recommendations under 28 U.S.C.

17   § 636(b)(1)(C).

18
     IT IS SO ORDERED.
19

20
     Dated:      September 3, 2021
21                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       2
